Brainard, J.
A petition for a new trial on the ground of surprise and newly discovered evidence is an address to the sound discretion of the court. The court in fact are presumed to possess the whole of the testimony offered on the trial. They have a full view of the case as it appeared to them ; with which they are to compare the surprise and newly discovered evidence stated ; and, if called to it by demurrer, to judge of the nature and extent of the one, and of the importance and relevancy of the other. These are to be tested by the discretion of the court, of which error is not predicable.
Our statute(a) on the subject directs the courts for mispleading, or discovery of new evidence, or other cause, to grant new trials as shall by them be judged reasonable, and proper, submitting to and relying on the sound discretion of the court. This, in the present case, I am bound to presume, has been duly and properly exercised. I am, therefore, of opinion that in the judgment complained of there is nothing erroneous.
Ingersoll, J.
gave no opinion, having been of counsel in the cause previous to his appointment to the bench.
The other Judges severally concurred in the opinion delivered by Judge Brainard.
Judgment affirmed.

 Tit. 6. c. 1. s. 13.